Citation Nr: 0931176	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  06-29 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a neck disability, 
to include a cervical strain.

2.  Entitlement to service connection for a back disability, 
to include a lumbrosacral strain.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tressa J. Gill, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1973 to July 1975.  
He also served in the Army National Guard of Oregon from 
September 1985 to June 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which denied the benefits sought on appeal.  
The Veteran appealed that decision to the Board, and the case 
was referred to the Board for appellate review.  

The Veteran testified before the undersigned Veterans Law 
Judge in May 2009.  A transcript of this hearing has been 
associated with the claims file.  

In the May 2009 Board hearing, the Veteran's representative 
explained that the Veteran's pilonidal cyst was caused by 
bouncing around in the military vehicle he drove and that 
this could have also caused his spinal cord injury.  The 
representative also mentioned the Veteran's sprained right 
ankle and subsequent surgery that required installation of a 
steel plate.  The Board finds that the representative has 
raised claims for service connection for a pilonidal cyst and 
residuals of a right ankle injury on the Veteran's behalf.  
As the former matter has not been developed for appellate 
review, it is referred to the RO for appropriate action.  As 
explained in the remand below, the claim for service 
connection for residuals of a right ankle injury is 
intertwined with the claim for service connection for neck 
and back disabilities.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The Board finds that additional development is warranted to 
address the merits of the appellant's appeal for entitlement 
to service connection for neck and back disabilities.  38 
C.F.R. § 19.9 (2008).  A summation of the relevant evidence 
is set forth below.

The Veteran's July 1973 service entrance examination was 
normal aside from a history of childhood cardiac surgery.  
The service treatment records show that he complained of a 
sore neck in November 1973.  It was reported in February 1974 
that he had a possible pinched nerve and he was treated with 
heat and aspirin.  Two days later the Veteran complained of 
pain in his lower back with radiation into or down his left 
leg.  His straight leg raise was negative to 70 degrees with 
a pull in his left knee.  The Veteran was prescribed Valium 
and rest and placed on profile.  In May 1974 he twisted his 
right ankle playing push ball.  Later that month he had 
continued pain secondary to the sprain.  His May 1975 
separation from active duty examination noted that the 
clinical evaluation of his spine was normal.  

Post-service, a June 1979 VA treatment record shows that the 
Veteran had a pilonidal cyst removed.  The onset date for the 
cyst was 1974 according to the Veteran.  

Upon November 1983 and November 1985 Report of Reserve 
Medical Examinations, the Veteran reported neither swollen, 
painful joints nor recurrent back pain.  He gave a history of 
a right leg fracture in 1982, which necessitated surgical 
insertion of a plate.  

On a Reserve April 1994 Report of Medical History the Veteran 
reported swollen or painful joints, but he denied recurrent 
back pain.  He also indicated that the plate in his right leg 
causes his leg to ache when the weather changes.  

In August 1995 the Veteran sustained an on-the-job injury 
while working as a mechanic; the symptoms started as 
bilateral wrist pain that moved into his digits and elbows.  

In December 1995 the Veteran was in a motor vehicle accident 
in which he sustained injuries to his lower back.  

On a Reserve February 1996 Report of Medical History the 
Veteran reported swollen or painful joints as well as 
recurrent back pain.  The Veteran stated that he was 
currently receiving treatment for spine misalignment.  In 
August 1996 he complained of chronic low back pain.  In 
September 1996 the Veteran was placed on permanent profile; 
the medical condition was listed as hearing loss.  The 
Veteran separated from service in the Army National Guard in 
June 1999.  

In December 1997 a private physician diagnosed the Veteran as 
having bilateral upper extremity tendinitis, probable 
thoracic outlet syndrome, and thoracic joint dysfunction.  

In the Veteran's July 2004 claim for service connection, he 
contended that his neck condition was due to the packs he 
carried during service.  He also asserted that his neck has 
caused the numbness in his hands and legs.  

A September 2004 VA treatment record showed the Veteran had 
normal spinal contours and no costal vertebral angle 
tenderness.  

In August 2005, two buddy statements were written and 
submitted to VA.  The first stated that between 1987 and 1996 
the friend witnessed several occasions when the Veteran 
injured his hands or back; the injuries were frequent at the 
end of the Veteran's career.  The second, written by his 
platoon leader and executive officer, stated that between 
1992 and 1995 the Veteran was experiencing severe back trauma 
which prevented him from performing his normal duties; he 
placed the Veteran on light duty.  

In January 2007, two additional buddy statements were written 
and submitted to VA.  The first, written by the same platoon 
leader and executive officer, stated more specifically that 
the Veteran was released from mortar platoon squad leader and 
transferred to food service and put on light duty.  The 
second letter, from a friend who served with him in 1992 and 
1993, stated that the Veteran had chronic hand and back 
injuries at that time.  An August 2007 buddy statement noted 
the Veteran's chronic pain in his back and hands between 1993 
and 1995.  

In January 2008 the Veteran had a VA spine examination during 
which he complained of persistent pain in the cervical and 
thoracolumbar spine on a daily basis.  The examiner stated 
that he reviewed the Veteran's entire claims file; however, 
he only discussed the Veteran's work-related injury and did 
not consider any of his in-service injuries.  The examination 
revealed tenderness of the cervical and thoracic spine as 
well as the right lower lumbar area.  The Veteran was 
diagnosed as having cervical degenerative disc disease (DDD); 
X-rays showed degenerative changes in the entire spine.  He 
was also diagnosed as having ulnar neuropathy on the right 
and tendonitis of his right shoulder.  The examiner ruled out 
a diagnosis of thoracic outlet syndrome.  

The Veteran should be scheduled for a more current and 
thorough VA spine examination to determine whether his 
current neck and back disabilities are causally linked to any 
finding recorded during service or any incident of active 
duty, to include a pinched nerve, a low back injury, and 
complaints of neck pain.  The examiner should also consider 
any trauma to the spine caused by bouncing around in a 
military vehicle, which allegedly caused injury to the spine.  
Additionally, the examiner should consider the Veteran's 1995 
post-service motor vehicle accident and work-related injury.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2008); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Board also notes that additional lay evidence, which the 
Veteran's representative referred to at the Veteran's May 
2009 Board hearing, was received by the Board in August 2009.  
This evidence was not accompanied by a waiver of RO review of 
the evidence.  Accordingly, the RO must consider this 
evidence in readjudicating the claim prior to appellate 
review by the Board.  38 C.F.R. §§ 19.31, 19.37, 20.1304 
(2008).

In the recently received evidence noted in the preceding 
paragraph, it is contended on behalf of the Veteran that he 
sustained a right ankle injury during service, which caused a 
current chronic ankle disability.  It is further asserted, in 
essence, that the right ankle disability caused or aggravated 
the Veteran's neck and/or back disabilities.  Under 38 C.F.R. 
§ 3.310, service connection may be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury and secondary service connection 
may be found where a service-connected disability aggravates 
another condition (i.e., there is an additional increment of 
disability of the other condition which is proximately due to 
or the result of a service- connected disorder).  Allen v. 
Brown, 7 Vet. App. 439 (1995).  An amendment to 38 C.F.R. § 
3.310, effective October 10, 2006, was enacted.  See 71 Fed. 
Reg. 52744 (2006).  The amendment essentially codifies Allen 
and added language that requires that a baseline level of 
severity of the nonservice- connected disease or injury must 
be established by medical evidence created before the onset 
of aggravation.

Under these circumstances, a claim for service connection for 
residuals of a right ankle injury is raised by the record 
and, given the contention that such disability caused or 
aggravated the disabilities on appeal, the raised claim is 
intertwined with the claims for service connection for neck 
and back disabilities.  As such, this claim must be 
adjudicated by the RO prior to the Board's appellate review 
of the two claims for service connection that are in 
appellate status.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) [the adjudication of claims that are inextricably 
intertwined is based upon the recognition that claims related 
to each other should not be subject to piecemeal decision-
making or appellate litigation].   

The Veteran reported first receiving treatment for his back 
with private physicians in 1997.  While some medical records 
from this time are available, the Veteran should be requested 
to submit any additional available medical records, 
particularly regarding his 1995 auto accident and his work-
related injury.  38 C.F.R. § 3.159(c)(1)(2) (2008).  





In view of the foregoing, this appeal is REMANDED for the 
following action:

1. The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 
3.159 (2007). Notice consistent with 38 
U.S.C.A § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) with respect to the raised, 
intertwined claim for service connection 
for residuals of a right ankle injury and 
the claims for service connection for 
neck and back disabilities, to include as 
secondary to residuals of a right ankle 
injury.:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claims for the benefits sought; (b) 
inform the claimant about the information 
and evidence that VA will seek to 
provide; and (c) inform the claimant 
about the information and evidence the 
claimant is expected to provide.

The AMC/RO must also notify the Veteran 
and his representative of 38 C.F.R. 
§ 3.310 and the amendment to that 
regulation, effective October 10, 2006, 
for the purpose of implementing the 
holding in Allen v. Brown, 7 Vet. App. 
439 (1995) for secondary service 
connection on the basis of the 
aggravation of a nonservice-connected 
disorder by service-connected disability.  
See 71 Fed. Reg. 52744 (2006).  The 
amendment essentially codifies Allen and 
adds language that requires that a 
baseline level of severity of the 
nonservice-connected disease or injury 
must be established by medical evidence 
created before the onset of aggravation.

2.  The AMC/RO must contact the Veteran 
and obtain all relevant information 
pertaining to evaluation or treatment for 
neck and back disabilities, to include 
treatment from private physicians in the 
1990s, and treatment for a right ankle 
disability.  After securing any necessary 
consent from the Veteran, the AMC/RO 
should secure all identified records.

3.  The AMC/RO must schedule the Veteran 
for a new VA spine examination and must 
send the claims file to the examiner for 
his or her review.

Following a review of the relevant 
medical evidence, including the in-
service back and neck findings, to 
include a pinched nerve in the neck and a 
low back injury, and consideration of 
whether there was any additional trauma 
to the spine resulting from driving a 
truck, along with evidence relating to 
post-service automobile and work-related 
injuries; obtaining a history from the 
Veteran, the clinical examination and any 
tests that are deemed necessary; the 
examiner is asked to address the 
following questions:

(a) Is it at least as likely as not 
(50 percent or more degree of 
probability) that any right ankle 
disability that may be present is 
causally linked to any incident of 
service, to include a right ankle 
injury? 

(b) Is it at least as likely as not 
(50 percent or more degree of 
probability) that any neck or 
cervical spine disability that may 
be present began during active 
service or is causally linked to any 
incident of such service, to include 
trauma?

(c) Is it at least as likely as not 
(50 percent or more degree of 
probability) that any back or 
thoracolumbar spine disability that 
may be present began during active 
service or is causally linked to any 
incident of such service, to include 
trauma?

(d) Is it at least as likely as not 
(50 percent or more degree of 
probability) that any back or 
thoracolumbar spine disability that 
may be present was caused or 
aggravated by residuals of a right 
ankle injury?

The clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the causal relationship; 
less likely weighs against the claim.

Additionally, the Board advises that 
"aggravation" is defined for legal 
purposes as a chronic worsening of the 
underlying condition, as opposed to a 
temporary flare-up of symptoms.

If service-connection is warranted for 
the Veteran's right ankle disability and 
either the Veteran's neck or back 
disability was aggravated by his right 
ankle disability, to the extent that is 
possible, the examiner is requested to 
provide an opinion as to approximate 
baseline level of severity of these 
nonservice-connected neck and/or back 
disorders before the onset of 
aggravation.

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so 
indicate.

4.  Thereafter, the raised, intertwined 
claim for secondary service connection 
for residuals of a right ankle injury and 
the claims for service connection for 
neck (or cervical spine) and back (or 
thoracolumbar spine) disabilities, to 
include as secondary to a right ankle 
disability, must be adjudicated.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative must 
be provided with a supplemental statement 
of the case, which includes all evidence 
received by VA after the last SSOC, to 
include the lay evidence received by the 
Board in August 2003.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.

The Veteran need take no action until otherwise notified.  
The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The purpose of this remand is to obtain evidentiary 
development and preserve the Veteran's due process rights.  
No inference should be drawn as to the outcome of this matter 
by the actions herein requested.

The Veteran's appeal must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 
2002 & Supp. 2008).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of the 
Veteran's appeal.  38 C.F.R. § 20.1100(b) (2008).





